 DECISIONS OF NATIONAL LABOR RELATIONS BOARDPacific Intermountain Express Co. and Ronald G.Sizelove. Case 32-CA-1319September 30, 1982DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn September 17, 1980, Administrative LawJudge David P. McDonald issued the attached De-cision in this proceeding. Thereafter, Respondentfiled exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,'and conclusions of the Administrative Law Judgeonly to the extent consistent herewith.The Administrative Law Judge concluded thatRespondent discharged Ronald G. Sizelove be-cause of his protected activities, thereby violatingSection 8(a)(1) of the Act. Respondent has except-ed to that finding arguing that Sizelove was dis-charged for cause and not because of his protectedactivities. We find merit in Respondent's excep-tions.2As more fully set out in the Administrative LawJudge's Decision, Sizelove began working for Re-spondent in 1961. With the exception of a 5-monthperiod, from February 14 to July 5, 1978, duringwhich he worked on the company dock, he wasemployed as a truckdriver up to the date of his dis-charge on August 9, 1978.3On February 17, Sizelove was made a memberof Respondent's safety committee. As such he so-licited complaints from the other drivers regardingsafety defects at the worksite. These complaintswere passed on to either Gordon MacKenzie, theterminal manager, or Dan Knowles, the freight op-I Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc.. 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.2 In reaching our conclusion that Sizelove's discharge did not violateSec. 8(aX)1), we find it unnecessary to pass on the Administrative LawJudge's findings and conclusion with respect to Sizelove's appeal to andthe decision of the California Department of Industrial Relations, Divi-sion of Labor Standards Enforcement, regarding his discharge. In addi-tion, we note that, although Sizelove's discharge was grieved by theUnion and apparently presented to an arbitrator, the parties in this casedid not develop a record of any consequence concerning that arbitrationand its result, nor did they litigate the issue of whether deferral to sucharbitration was appropriate.s All dates are in 1978, unless otherwise noted.eration supervisor, for correction. Dissatisfied bywhat he considered to be Respondent's failure tocorrect the safety hazards at the terminal, Sizelovelooked to the California Department on IndustrialRelations, Division of Industrial Safety (CAL-OSHA), for assistance. On March 1, Sizelove fileda list of 21 complaints with that agency. A CAL-OSHA compliance safety engineer inspected Re-spondent's terminal on March 8. Seven safety cita-tions were issued. Sizelove filed a second complaintwith CAL-OSHA on April 24 alleging that Re-spondent had not corrected the previous defects. Asecond inspection took place at the terminal onApril 26 after which the compliance safety engi-neer issued four citations.MacKenzie expected safety problems at the ter-minal to be handled in-house and was angry thatcomplaints were being filed with CAL-OSHA. Inearly March, after the first CAL-OSHA inspection,he remarked to shop stewards Durham and Quintalthat he could not tolerate CAL-OSHA complaintsand wanted to know who made the complaints. Bylate April, after the second CAL-OSHA inspection,MacKenzie discovered that Sizelove was the em-ployee who had filed the complaints. He sum-moned Durham and Quintal to his office and yelledthat he was not going to tolerate Sizelove going toCAL-OSHA and that he was going to get "thedirty son-of-bitch" if it was the last thing he did.About this time Quintal also had a conversationwith Knowles in which Knowles stated that theCompany could not tolerate the CAL-OSHA com-plaints.Sizelove was not a model employee. His workrecord with Respondent is replete with incidents ofinsubordination, vehicle accidents, and issuances ofintent to discharge and intent to discipline for vehi-cle accidents. In addition, Sizelove's numerous in-juries on the job (for which workmen's compensa-tion claims were filed) required treatment and insome instances physical therapy. After an injurywhile working on the loading dock in 1969, liebegan a regimen of physical therapy that lastedalmost 9 years. For many years the physical ther-apy sessions took place three times a week in theafternoon. This interrupted Sizelove's work and af-fected his productivity. The sessions were then re-duced to once a week in the early morning therebyallowing Sizelove to work without interruption forthe remainder of the day.Respondent's policy required that an employeeinjured on the job could return to work only afterhe received a doctor's release. However, for rea-sons not made clear by the record, Sizelove contin-ued to work without receiving a release. MacKen-zie attempted to resolve what he considered to be a264 NLRB No. 47388 PACIFIC INTERMOUNTAIN EXPRESS CO.blatant misuse of disability benefits. He contactedJeanette Joyce, Respondent's claims manager, inJacksonville, Florida, for assistance. On August 22,1977, MacKenzie received a memorandum fromJoyce in which she alluded to Sizelove's extendedtherapy as a "big hoax" and talked of making"some strong effort to do something about the caseand see if I can get Sizelove settled."Sometime later Respondent consolidated all ofSizelove's pending workmen's compensation casesand a hearing was held before Judge John D. Wattof the Workmen's Compensation Appeals Boardfor the State of California. The judge's award wasissued on July 18 and covered Sizelove's on-the-jobinjuries from July 23, 1969, to May 9, 1978. Theaward included a proviso that "Dr. McDavid indi-cates that further treatment should be awarded ona precautionary basis."4Charles Shea, Respond-ent's workers' compensation counsel, informedJoyce that this provision meant that Sizelove nolonger needed physical therapy.Joyce contacted MacKenzie on August 4 andtold him to inform Sizelove that Respondent wouldno longer pay for physical therapy on companytime. MacKenzie, in turn, instructed Knowles topass this message on to Sizelove. That afternoon,Sizelove was contacted by radio and told to callthe office. When Sizelove returned the call,Knowles told him that he would no longer be enti-tled to physical therapy on company time. Sizeloveasked for a letter which stated this. On August 7Knowles prepared the following letter:Dear Mr. Sizelove:Due to the recent awards made on yourworkmen's Compensation claim, our attorneyshave advised us that P.I.E. is no longer re-sponsible to provide you with physical ther-apy. This letter is to advise you that effectivetoday, August 7, 1978, you are no longer au-thorized to take physical therapy on companytime. This will also advise you that P.I.E. willno longer pay for any physical therapy thatyou choose to take on your own time.Sizelove consulted with his attorney who ad-vised him that the workmen's compensation awarddid not preclude treatment for injuries sustainedafter May 9 and that Sizelove should keep hisWednesday (August 9) appointment for physicaltherapy since it represented followup treatment forhis most recent injury of July 28. At 8 a.m., onAugust 9, Knowles called Sizelove and Quintal, theunion steward, into his office. He read them the4 A medical report had been prepared in connection with this case byDr. Morrison McDavid and submitted to Judge Wallt by Sizelove's attor-ney.August 7 letter and then handed it to Sizeloveasking him if he understood. Sizelove answered,"Yeah," or something like that. Knowles then said,"Do you understand that you can no longer taketherapy on Company time, and that if you continueto take therapy it is at your expense? If you dotake therapy, if you go to your doctor to take ther-apy on Company time, you will be terminated forgross insubordination." Sizelove did not responddirectly to Knowles' warning but repeated severaltimes that he had a doctor's appointment. At thatpoint Quintal called the union hall and said, "Danis going to fire Ron if he goes to therapy ... ."He then hung up and said, "Go ahead." Sizelovethen asked Knowles why he did not send himhome. Knowles answered, "No, you haven't donenothing yet." Sizelove responded, "Well, then yougive me no choice, do you?" Knowles replied,"That's right."Sizelove left the office, hooked up his truck, anddrove to his doctor's with Knowles following him.When they arrived Knowles asked him if this washis doctor's office. When Sizelove replied that itwas, Knowles said, "Okay, Ron, you are fired.Give me your keys, your bills, lock it up."The Administrative Law Judge concluded thatSizelove was discharged for filing complaints withCAL-OSHA-a protected concerted activity, andnot for insubordination, and thus found that Size-love's discharge violated Section 8(a)(1) of the Act.We disagree.In Wright Line, a Division of Wright Line, Inc.,251 NLRB 1083 (1980), the Board set forth a testof causation to be applied in cases alleging dis-charges in violation of Section 8(a)(3) or (1) inwhich the employer had a dual motive for effect-ing the discharge. First, it required that the Gener-al Counsel make a prima facie case sufficient tosupport the inference that protected conduct was a"motivating factor" in the employer's decision. Ifthis was established, the burden then shifted to theemployer to demonstrate that the discharge wouldhave taken place even in the absence of the pro-tected conduct.In the instant case, the General Counsel, in pre-senting his prima facie case of wrongful motive,demonstrated that Respondent was aware that itwas Sizelove who had filed the complaints withCAL-OSHA; specifically MacKenzie, Respondent'sterminal manager, asserted shortly after the CAL-OSHA inspection that he was not going to tolerateSizelove's going to CAL-OSHA and that he wasgoing to get that "dirty son-of-bitch" if it was thelast thing he did. Moreover, although Sizelove'semployment record throughout the years heworked for Respondent was filled with instances of389 DECISIONS OF NATIONAL LABOR RELATIONS BOARDgross insubordination it was only after he filed thecomplaints with CAL-OSHA that an instance ofinsubordination became the reason for his dis-charge. We conclude, therefore, that the GeneralCounsel has made a prima facie showing that Size-love's protected activity was a motivating factor inRespondent's decision to discharge him.However, we also find that Respondent has metits requisite burden of proof and has demonstratedthat it would have taken the same action againstSizelove whether or not he had filed the com-plaints with CAL-OSHA.As stated above, Sizelove had received physicaltherapy at Respondent's expense for close to 9years. The therapy was administered during theworkday depriving Respondent of Sizelove's serv-ices during this time. This was a difficult situationfor Respondent. About 6 months before Sizelovejoined Respondent's safety committee in February1978, Respondent's claims officer attempted to con-solidate all of Sizelove's workmen's compensationclaims so that during one final hearing a determina-tion could be made which might end the "endlesstherapy." This attempt by Respondent to end onceand for all the expense and inconvenience causedby Sizelove's therapy had no connection with Size-love's filing of CAL-OSHA claims. Neither did theevents following the workmen's compensationaward. Respondent's decision to discontinue Size-love's therapy was based entirely on the award,with no reference to his membership on the safetycommittee or his filing CAL-OSHA complaints.MacKenzie had nothing to do with this decision,which was made by Respondent based on its coun-sel's advice. MacKenzie's role was limited to in-forming Sizelove that he would no longer receivetherapy on Respondent's time and at Respondent'sexpense. MacKenzie turned this task over toKnowles. A confrontation ensued betweenKnowles and Sizelove with Sizelove asserting thathe was going to therapy and Knowles stating thatif he did he would be fired. When Sizelove disre-garded Knowles' admonition and proceeded to thedoctor's, he was fired on the spot by Knowles whohad followed him there.In these circumstances, we find, contrary to theAdministrative Law Judge, that Sizelove was dis-charged because he had brazenly flouted Knowles'direction to cancel his appointment and continueworking. Here was the ultimate challenge to Re-spondent's authority. There was nothing inKnowles' conduct to lead Sizelove to believe thatKnowles did not mean what he said. Thus, Size-love acted at his peril and lost. We find, therefore,that Respondent has met its burden or proving thatSizelove would have been discharged even if nocomplaint had been filed with CAL-OSHA. Ac-cordingly, we shall dismiss the complaint.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the complaintherein be, and it hereby is, dismissed in its entirety.MEMBER ZIMMERMAN, concurring:I agree that Sizelove's discharge did not violateSection 8(a)(l) of the Act, but for reasons thatdiffer from those stated by my colleagues. I findmerit in Respondent's assertion that Spielberg Man-ufacturing Company, 112 NLRB 1080 (1955), ap-plies to the facts here and that the Board shouldnot have considered the facts of this case, but in-stead should have deferred to the prior decision ofthe California tribunal.On August 9, 1978, under section 6310 of theCalifornia Labor Code,5employee Sizelove filed acomplaint with the California Department of In-dustrial Relations, Division of Industrial Safety(CAL-OSHA), claiming that he was discharged be-cause he had filed two complaints with CAL-OSHA which alleged safety violations at Respond-ent's terminal. An adversary hearing was heldbefore a CAL-OSHA hearing examiner. Respond-ent was represented by counsel while Sizelove rep-resented himself. Respondent contended that Size-love was discharged for gross insubordination andnot because he had filed the complaints. Thedeputy commissioner who presided as hearing ex-aminer at the hearing found that...Claimant [Sizelove] was notified on8/7/78 that he could no longer take physical5 Sec. 6310, subtitled "Retaliation for filing complaint prohibited: of-fenses," reads as follous:(a) No person shall discharge or in any manner discriminate againstany employee because such employee has .. either (I) made anyoral or written complaint, to the division, other governmental agen-cies having statutory responsibility for or assisting the division withreference to emploee safety or health, his employer. or his'repre-sentative, or (2) instituted or caused to be instituted any proceedingunder or relating to his rights or has testified or is about to testify inany such proceeding or because of tile exercise by such employee onbehalf of himself or others of any rights afforded him(b) Any employee who is discharged, threatened with discharge, de-moted, suspended, or in any other manner discriminated against inthe terms and conditions of such employment by his employer be-cause such employee has made a bona fide oral or written complaintto the division, other governmental agencies having statutory respon-sibility for or assisting the division with reference to employee safetyor health, his employer or his representative, of unsafe working con-ditions, or work practices, in his employment or place of employ-ment shall be entitled to reinstatement and reimbursement for lostwages and work benefits caused by such acts of the employer. Anyemployer who willfully refuses to rehire, pronmote, or otherwise re-store an employee or former employee who has been determined tobe eligible for such rehiring or promotion by a grievance procedure,arbitration, or hearing authorized by law, is guilty of a misdemeanor.390 PACIFIC INTERMOUNTAIN EXPRESS CO.therapy on company time. Claimant did take acompany truck on 8/9/78 and take a physicaltherapy treatment. Defendent [Respondent]discharged him. Claimant does not deny thathe went for physical therapy in violation ofdefendant's direct orders but contends the dis-charge was made because he filed complaintswith DIS. [Division of Industrial Safety].There is insufficient evidence to support theclaimant's position and therefore no violationis found of Section 6310 of the Code.In Spielberg, the Board said that in order to en-courage the voluntary settlement of labor disputeswhich are cognizable under the Act, it would inthe exercise of its discretion accept an arbitrator'saward as dispositive of unfair labor practice allega-tions "where the proceedings appear to have beenfair and regular, all parties agreed to be bound, andthe decision of the arbitration panel is clearly notrepugnant to the purposes and policies of the Act."Over the years, Spielberg has been followed by theBoard and the courts of appeal have approved.6Moreover, like the doctrines of res judicata and col-lateral estoppel, Spielberg was intended to promoteeconomy of litigation. A party having had the op-portunity to litigate an issue in one forum and wholost ought not to be permitted to try the same issuein another forum.It is clear from that portion of the commission-er's decision quoted above that in dismissing Size-love's complaint the primary elements that com-prised the later unfair labor practice case before theBoard were considered. Thus, Sizelove alleged thathe was fired for filing the CAL-OSHA claims. Re-spondent denied the charge and asserted that Size-love was discharged for gross insubordination. Tosupport their opposing claims Sizelove and Re-spondent presented witnesses (most of whom testi-fied at the subsequent Board hearing) who weresubject to examination and cross-examination. Thehearing was conducted in accordance with theCalifornia Labor Code, was fair and regular, andmet the requirements of due process.The Administrative Law Judge did not contendthat the hearing before the commisssioner did notmeet the Spielberg criteria but asserted that (1) thecommissioner who presided at the CAL-OSHAhearing was not qualified to review a case involv-ing an unfair labor practice charge, "the 'State's ex-pertise' in this case [being] in the area of industrialsafety not violations dealing with Sizelove's pro-tected activity"; and (2) that it was not the intent6 E.g., Banyard v. N.L.R.B., 505 F.2d 342 (D.C. Cir. 1974); AssociatedPress v. N.LR.B., 492 F.2d 662 (D.C. Cir 1974); N.LR.B. v. AuburnRubber Company. Inc., 384 F.2d (10th Cir. 1967),of the Board to extend the principles of Spielberg tothe "decisions of the various State boards."Under section 6312 of the California LaborCode, the labor commissioner is authorized to in-vestigate complaints arising under section 6310 andin the process of investigating such complaints hasbuilt up a body of specialized knowledge and expe-rience in this area which makes him eminentlyqualified to hear cases involving such complaints.That the labor commissioner is expert in the areaof industrial safety should not disqualify him tohear cases involving alleged unfair labor practiceswhich arise out of the same statute. The Adminis-trative Law Judge has produced no evidence tosupport his thesis and I suspect that if his criteriawere applied to arbitrators many would have nobetter qualifications to determine unfair labor prac-tice issues.In Adolph Coors Company, 208 NLRB 676 (1974),the Board was asked to consider a complaint inwhich an employee alleged that discipline imposedby his employer, i.e., suspension and subsequentdischarge, was racially motivated in violation ofSection 8(a)(1) of the Act. The issue was first con-sidered by an arbitrator (provided for under thecontract which the employer had with the employ-ee's union). The arbitrator found that the employeehad been suspended and discharged for cause.Thereafter the employee filed a complaint with theColorado Civil Rights Commission under the Colo-rado Antidiscrimination Act alleging discriminato-ry motive illegal under that act. A hearing wasconducted before a hearing examiner who reachedthe same conclusion as the arbitrator. On appealthe commission found, contrary to the hearing offi-cer, that race was one of the motivating factors orreasons for the employee's discharge. The commis-sion's decision was, in turn, reviewed by the re-gional district court which set aside the decision.The district court was affirmed by the ColoradoCourt of Appeals and the Colorado Supreme Courtrefused to grant certiorari.The Board, in Coors, dismissed the complaint andapplied Spielberg, holding:In all the circumstances, we conclude that itwill best effectuate the purpose of the Act todefer and give conclusive effect to the deci-sions in the proceedings before the arbitratorand under the Colorado AntidiscriminationAct. We rely particularly on the grounds thatthe discharge sought here to be litigated hasalready been the subject of extraordinarilylengthy proceedings before numerous tribunalsin which it was found that the discharge wasproperly imposed without pretext, that these391 DECISIONS OF NATIONAL LABOR RELATIONS BOARDproceedings appear to have been fair and regu-lar, and that the decisions therein were notclearly repugnant to the policies and purposeof the Act.The deference which the Board paid to theColorado tribunals in Adolph Coors is equally appli-cable to the decision of the deputy labor commis-sioner in this case.7The hearing was fair and regu-lar and the commissioner's decision was not repug-nant to the Act. The Board has an obligation underthe circumstances of this case to defer to the deci-sion of the state tribunal. To do otherwise wouldbe to inhibit the voluntary settlement of labor dis-putes and the economy of litigation which was thepurpose of Spielberg to promote.7 The Administrative Law Judge acknowledged "that the effect of theBoard's decision [in Adolph Coors) was to give deference to the decisionof the Colorado tribunals under the Colorado Anti-discrimination Act"but concluded that it was notl the intent of the Board to extend the prin-ciples of Spielberg to the decisions of various state boards where an arbi-trator was not involved. tie does not cite cases to support this proposi-tion and, in the absence of proof that hearings under state auspices areless fair and regular (or competent) than those presided over by an arbi-trator. I conclude that they are equally acceptable and believe that theBoard should so findDECISIONSTATE Mt NT OF THE CASEDAVID P. McDoNAI.l), Administrative Law Judge:This case was heard before me on April 26 and August9, 1979, in San Jose, California.' The charge was filed byan individual, Ronald G. Sizelove, and a complaint wasissued against Pacific Intermountain Express Co., hereincalled the Respondent or the Company, on December15, 1978, by the Regional Director for Region 32. Thecomplaint alleges that the Respondent violated Section8(a)(l) of the Act by its discharge of Sizelove.All parties have been afforded full opportunity toappear, to introduce evidence, to examine and cross-ex-amine witnesses, and to file briefs.2Based on the entirerecord, on the briefs filed on behalf of the parties, and onmy observation of the demeanor of the witnesses, I makethe following:FINDINGS OF FACTI. JURISDICTIONAt all times material herein, Pacific Intermountain Ex-press Co. was a corporation duly organized under andexisting by virtue of the laws of the State of Nevada,with an office and principal place of business located inOakland, California, and a facility in Milpitas, California,where it is engaged in the interstate transportation ofgoods and materials by truck. Its Milpitas terminal is alsoreferred to as the San Jose terminal. During the past 12months, the Respondent, in the course and conduct of itsAll dates are in 1978, unless otherwise noted2 All parties submitted their briefs by the deadline of October 12, 1979.business operations, received gross revenues in excess of$50,000 from the interstate transportation of goods.Therefore, I find, as admitted in the answer to the com-plaint, that at all times material the Respondent has beenan employer engaged in commerce and in a business af-fecting commerce within the meaning of Section 2(6)and (7) of the Act.I. THE ALLEGED UNFAIR L ABOR PRACTICESA. BackgroundRonald Sizelove commenced his employment with theRespondent as a truckdriver beginning in 1961. He re-mained in that capacity during his entire employment,with the exception of a 6-month period from February14 to July 5 when he worked on the company dock. Themotivation and reason for the transfer is disputed. Size-love testified he simply decided to volunteer to work onthe docks and the transfer was solely his decision.Management questions his motivation and his recollec-tion of the facts which led to the transfer. Sizelove wasinvolved in an accident in January, for which he wassuspended for I week and informed that if he receivedanother chargeable accident he would then be subject todischarge. When he returned from the suspension, DanKnowles3asked him to complete a required Departmentof Transportation (DQT) form, listing all moving viola-tions during the previous 6 months. Under the Depart-ment of Transportation regulations, this form must becompleted by all truckdrivers. Their failure or refusal tocomply results in the suspension of their right to drive.Sizelove contends he neither failed not refused to com-plete the document, he simply transferred to a job thatdid not require its completion. Initially, Knowles testifiedthat Sizelove refused to fill out the form and based onthis refusal he reassigned him from the driving depart-ment to the dock. Upon cross-examination, he admittedhe did not have the authority to transfer Sizelove to thedocks; however, he could forbid him to drive withoutthe completed form. After consultation with the Union,it was agreed by all parties to allow Sizelove to work onthe docks.On February 17, Sizelove was selected to serve as amember of the Company's safety committee, along withPaul Gaudreau, Pat Hurd, and Manny Silva. As amember of the safety committee he collected complaintsfrom the drivers which they deposited in a box. After re-viewing these complaints he would approach either Mac-Kenzie or Knowles and request that the Company cor-rect the safety deficiency. Sizelove complained that theresults from following this procedure were very poor.The Respondent argued that it provided a long-estab-lished safety procedure at the San Jose terminal bywhich an employee was encouraged to report all safetyproblems to the safety committee. MacKenzie testifiedthat during his 3 years as terminal manager this methodof reporting safety problems was utilized successfully in3 Dan Knowles started working for the Respondent as the freight op-eration supervisor in April 1977, under Terminal Manager Gordon Mac-Kenzie. When MacKenzie left, Knowles was promoted to terminal man-ager in September.392 PACIFIC INTERMOUNTAIN EXPRESS CO.hundreds of cases. Both Knowles and MacKenzie statedthat all complaints were carefully investigated and thehazards were corrected.Since Sizelove had concluded that the Company didnot always correct the hazards which were reported asprescribed by the safety policy, he decided to seek theassistance of the State of California. On March 1, he fileda list containing 21 complaints with the California De-partment of Industrial Relations, Division of IndustrialSafety, which was referred to as CAL-OSHA through-out the hearing. As a result of these complaints, a com-pliance safety engineer inspected the Company's terminalon March 8 and issued seven safety citations. On April24, Sizelove made a second complaint to CAL-OSHA,alleging that the Respondent had not remedied the previ-ously cited problems. A second inspection was conduct-ed by CAL-OSHA on April 26, which again resulted inthe issuance of four citations.Gerald Durham and Edward M. Quintal have bothserved as shop stewards for the Teamsters Local 287,during the previous 7 years.4In the summer of 1978,Quintal served as shop steward, while Durham assistedhim as his alternate. In this capacity, they met with Mac-Kenzie, the terminal manager, and Knowles, the freightoperations supervisor, on almost a daily basis to discussproblems which were of mutual interest to both manage-ment and the Union.Quintal recalled he had participated in two conversa-tions with MacKenzie, concerning the filing of CAL-OSHA's complaints. Early in March, MacKenzie calledboth Quintal and Durham into his office. No one elsewas present and the conversation lasted only 5 minutes.Quintal testified that Mackenzie said he could niot toler-ate. CAL-OSHA's complaints and he wanted to knowwho made the complaint. Quintal told him he did notknow. Although he was certain Durham also spoke atthis meeting, he could not recall what he had said.The second conversation lasted less than 5 minutes andalso occurred in MacKenzie's office in the latter part ofApril, after a CAL-OSHA inspection. Both Durham andQuintal were summoned to his office. MacKenize wasyelling and was very irate. Workers in the outside officeturned around when he yelled. MacKenzie told themthat he was not going to tolerate Ron going to CAL-OSHA and filing a claim and he was going to get the". dirty son-of-a-bitch if it was the last thing he did."Durham reiterated that he had many conversationswith MacKenzie in his role as a steward or alternate. Herecalled one conversation in particular when MacKenziespoke to both Quintal and himself concerning CAL-OSHA's violations. He could not recall the date of thismeeting.5As he entered he observed MacKenzie was4 Quintal had been employed as a truckdriver for 12 ycars andDurham for I1 years.I Durham stated the meeting occurred I to 2 months before MacKen-zie left, however, he was uncertain as to the exact date. Since MacKcnzieleft in September, this would place Ihe meeting in July or August. How-ever, he also stated the meeting was held the day after a CAL-OSHAinspection and he thought Sizelove was still working on the dock TheCAL-()StHA inspections sere held on March 8 and April 26 and Size-love worked w,1 the dock from February 14 tor July 5.very upset. MacKenzie began to question him as to whohad filed the CAL-OSHA complaint. When Durham re-sponded he did not know, MacKenzie said he knew itwas Ron Sizelove and that, "I am going to get that son-of-a-bitch if it is the last thing that I ever do." He contin-ued that he wanted to know the reason for filing thecomplaints. Both Durham and Quintal voiced the sameopinion that if the Company would have corrected thesafety problems, which had been brought to their atten-tion by the safety committee, no one would have gone toCAL-OSHA. MacKenzie denied that he had ever ques-tioned the shop stewards as to who filed the CAL-OSHA complaints, nor did he ever state he knew it wasSizelove or that he would get the "son-of-a-bitch."Durham also recalled a prior meeting with MacKenziein which the subject of CAL-OSHA complaints arose.6In fact, they both testified that during one of their fre-quent meetings the policy for handling safety inspectionswas discussed. MacKenzie testified:I told Jerry, as I told him before on many occa-sions, was that there is a proper way to get thingscorrected in our facility, and number one is if yousee something wrong, you go to your supervisorand tell him. You've got a Safety Committee, yougo to the Safety Committee and tell the SafetyCommittee. If you can't get any thing done withthat, then you walk into my office and you tell me,and if I don't get it done, then go to any place youcan to get it fixed. But let's follow those proce-dures.Durham acknowledged that MacKenzie had made state-ments urging the men to follow company policy andsought the stewards' assistance in having the men "backoff." However, each time he was given these instruc-tions, he reminded management that when the menraised the safety violations directly with the supervisors,the Company's response was inadequate.Both Durham and Quintal related conversations theyhad with Knowles concerning the filing of CAL-OSHAcomplaints. Quintal felt the conversation occurred I or 2days after the second conversation with MacKenzie. Hewas uncertain whether Durham was standing outsideKnowles' office when the latter stated they could nottolerate the CAL-OSHA complaints. Durham related asimilar conversation to which he answered, that if theCompany would correct the safety problems there wouldbe no need to file the CAL-OSHA complaints. Therecord is unclear as to whether there were two separateconversations or one. In either case, Knowles denies thathe ever said, "they could not tolerate the CAL-OSHAcomplaints."A review of Sizelove's employment reveals an exten-sive list of physical injuries, vehicle accidents, and the is-suance of intent to discharge and intent to discipline forvehicular accident letters. He was suspended in Januaryfor I week due to an accident which was classified as apreventable accident. The warning letters which hadI Again. Durham was unable to pinpoint the date of this meeting,other than that it occurred I to 4 weeks prior to the CAL-OSHA inspec-tion of April 26.393 DECISIONS OF NATIONAL LABOR RELATIONS BOARDbeen issued over many years included infractions such asgross insubordination, failure to report, taking companyequipment off route, and other preventable accidents.In 1969, Sizelove fell off of a loading dock and sus-tained physical injuries. Subsequently, he was involved inseveral accidents which aggravated the original injuries.Although his injuries varied, they normally dealt withthe neck, back, and shoulder. From the inception of theinitial injury in 1961 to August 1978, he received physi-cal therapy which was paid for by the Respondent. Aslate as 1977, he received therapy three times a week, oncompany time and at company expense. The record isunclear as to when therapy was reduced to once a week.Both MacKenzie and Knowles testified that in theiryears of experience with the trucking industry they hadnever seen a disability case where a man had receivedtherapy for such an extended period. The companypolicy requires an employee to present a doctor's releasebefore he returns to work. In the case of Sizelove, henever received a release and yet he continued to work.This condition existed prior to the arrival of MacKenzieand Knowles. Both men felt that it was extremely impor-tant to correct what they perceived as a blatant misuseof disability benefits. At some point, the visits to thetherapist were reduced from three to one visit per week.Then MacKenzie persuaded the therapist to change theappointment from afternoon to earlier in the morning.The original afternoon schedule rendered him unproduc-tive since it interrupted Sizelove's workday. The earlierappointment allowed him to work the remainder of theday without further interruptions.In an effort to resolve Sizelove's endless therapy treat-ment, MacKenzie sought the advice and assistance ofJeanette Joyce, the Company's workers' compensationclaims manager, in Jacksonville, Florida. She expressedher belief in a letter to MacKenzie, dated August 22,1977, that Sizelove's need for therapy was a "big Hoax."Based on this premise, she determined that every effortshould be made to finalize all of his worker's compensa-tion claims in a final hearing. Apparently the Respond-ent's expense for 9 years of therapy had been consider-able.Finally, all of Sizelove's pending workers' compensa-tion cases were consolidated in a hearing before JudgeJohn D. Watt, of the Worker's Compensation AppealsBoard for the State of California. A stipulation with re-quest for award was filed by the parties. It indicated theaward covered injuries from July 23, 1969, to May 1978.The Respondent's attorney, Charles A. Shea, testifiedthat the parties had reached a stipulated settlementwhich covered all aspects of the claims except for thequestion of further medical treatment. Judge Watt re-solved this question by relying on Dr. McDavid's medi-cal report. He found:4. There may be need for medical treatment to cureor relieve the effects of said injury. Future medicalto be decided by WCAB Judge.(E). Dr. McDavid indicates further treatmentshould be awarded on a precautionary basis.Attorney Shea explained that he felt the award of furthermedical treatment on a precautionary basis simply meantthat he was not currently in need of medical treatment;however, in the future his condition may change and re-quire medical assistance. The phrase "precautionarybasis" was used by Dr. McDavid in his medical reportand was submitted to Judge Watt by Sizelove's attorney,Stephen D. Sprenkle. Dr. McDavid also commented:Overall though, one is left with the feeling that hissituation is relatively stable and, as a consequence,can be considered essentially permanent and station-ary, in no need of any further immediate medicaltreatment.Shea recommended to Joyce through correspondenceand telephone conversations that the Respondent shouldterminate the physiotherapy treatment. He advised her tonotify Sizelove and his doctors that they would nolonger pay for the therapy treatment. He denied that heever advised Joyce to forbid Sizelove from taking addi-tional therapy at his own expense. At the time he ren-dered this advice he did not know that Sizelove had filedCAL-OSHA complaints.Acting on the advise of counsel, Joyce contacted Mac-Kenzie on August 4 and instructed him to advise Size-love that the Company would no longer pay for therapyon company time. MacKenzie then instructed Knowlesto transmit these instructions to Sizelove. That afternoon,Sizelove was contacted by radio and instructed to callthe office. When he called, Knowles informed him of theSizelove's request to provide him with a letter concern-ing the termination of the therapy, but he denies that hesaid it would take 1-1/2 weeks. The following letterfrom Knowles was prepared on August 7:Dear Mr. Sizelove:Due to the recent awards made on your work-men's Compensation claim, our attorneys have ad-vised us that P.I.E. is no longer responsible to pro-vide you with physical therapy. This letter is toadvise you that effective today, August 7, 1978, youare no longer authorized to take physical therapyon company time. This will also advise you thatP.I.E. will no longer pay for any physical therapythat you choose to take on your own time.On the following Monday, Sizelove took a day off toconfer with his attorney. After he related the conversa-tion concerning the termination of his therapy, his attor-ney advised him to keep his Wednesday appointmentsince it represented the followup treatment for the inju-ries he had sustained in the July 28 accident and also be-cause the compensation award allowed for further medi-cal treatment and cure.7 On Wednesday, August 9,' In an attempt to clarify the Respondent's responsibility for the pay-ment of Sizelove's therapy, he filed a petition for enforcement of awardand for penalty. before the Workers' Compensation Appeals Board of theState of California, Workers' Compensation Judge Alvin L. Dove heldon March 27, 1979:Continued394 PACIFIC INTERMOUNTAIN EXPRESS CO.Knowles requested that Sizelove and his union steward,Ed Quintal, come to his office at approximately 8 a.m.He read the letter to them and then handed it to Sizeloveand asked him if he understood the letter. Sizelove an-swered, "yeah," or something to that effect. There wasno response when he reiterated, "Do you understandthat you can no longer take therapy on Company time,and that if you continue to take therapy it is at your ex-pense. If you do take therapy, if you go to your doctorto take therapy on Company time, you will be terminat-ed for gross insubordination." Sizelove repeated severaltimes that he had a doctor's appointment. Quintal thencalled the union hall and said, "Dan is going to fire Ronif he goes to therapy, uh huh, okay, yeah, good bye." Ashe hung up, he said, "Go ahead." Knowles then gavehim a direct order not to go to therapy, on companytime.Sizelove testified that after the letter was read to himhe asked Knowles why he did not just send him home.He replied, "No, you haven't done nothing yet." Towhich Sizelove said, "Well, then you give me no choice,do you?" Knowles replied, "That's right."Sizelove then hooked up his truck and drove to hisdoctor with Knowles following him. When they arrived,Knowles asked him if this was his doctor's office. Whenhe replied that it was, Knowles then said, "Okay, Ron,you are fired. Give me your keys, your bills, lock it up."The termination was grieved by Local 287 before jointcouncil 7 labor-management committee, which resultedin a deadlock decision. The matter was then presented toan arbitrator in October. He ruled that Sizelove had notbeen grossly insubordinate and therefore the dischargecould not be sustained. Sizelove testified that the arbitra-tor said, ". .I was not to receive that pay because Iwent to my attorney. Therefore, I violated procedures.Therefore, I get no back pay." Before the Respondent al-lowed Sizelove to return to work as a truckdriver, hewas required to obtain a medical release for the allegedinjuries sustained on July 28. The Pacific IndustrialMedical Clinic provided the release based on their exam-ination on October 11.Sizelove filed a complaint on August 9 with the Cali-fornia Department of Industrial Relations, Division ofLabor Standards Enforcement. He charged that theCompany had fired him because he had previously filedcomplaints with CAL-OSHA. A hearing was held beforeHenry Dodson, senior deputy labor commissioner of Sanlose. Although these hearings are recorded, Commission-er Dodson was unable to find the tape. He explained thatit is standard procedure to clean the tapes after 6 monthsin order to use them in other hearings. Therefore, neithera transcript nor the tape was available. However, he wasFINDINGS OF FACTI. The evidence does not support Applicant's allegation of needfor further physiotherapy to cure to relieve the results of his injuriesherein after August, 1978.2. No reimbursement is warranted3. Defendant did not unreasonably refuse necessary medical care.ORDERIT IS ORDERED that Applicant take nothing by reason of hisPetition for Enforcement filed herein.able to locate his own personal notes which consisted offour pages on I -inch paper. The notes were not verba-tim testimony, but he felt they adequately representedwhat he believed to be to the salient portions of testimo-ny. Commissioner Dodson readily admitted that he mayhave failed to take down all of the comments and he hadno independent recollection of the facts in this case. Infact, his notes only contained those matters which heperceived to be significant at the time of the hearing. Hisnotes did not reveal nor could he remember anyone stat-ing, "I know that Sizelove is the person who filed thoseCAl,-OSHA complaints" or, "I am going to get thatSon-of-a-bitch." Dodson did feel he would have writtenthose statements down since they would be very signifi-cant in such a case. The hearing lasted approximately 30minutes and seven people testified. Sizelove representedhimself without the assistance of an attorney. The Com-pany was represented by MacKenzie and Willard John-son, the regional manager. Commissioner Dodson didnot accept Sizelove's contention that he was dischargedbecause he filed CAL-OSHA complaints. He found,"There is insufficient evidence to support the claiment'sposition and therefore no violation is found of Section6310 of the Labor Code."Both Durham and Quintal testified at this hearing.Neither could remember their exact testimony. Duringcross-examination, Quintal initially felt that he had testi-fied that MacKenzie said he would get that, "son-of-a-bitch"; however, later he said "He could not recall hisprior testimony."B. .4nalysisThe original complaint alleges that the Respondent in-terfered with Sizelove's protected concerted activitiesand engaged in unfair labor practices by:I. Threatening its employees, on April 28, withreprisals for having filed a complaint with the Cali-fornia Department of Industrial Relations Divisionof Industrial Safety, commonly referred to as CAL-OSHA.2. By refusing to permit Sizelove, on August 9, togo to his regularly scheduled physical therapy ap-pointment; and,3. By discharging him on August 9 and refusingto reinstate him to his former position of employ-ment until October 1.In his brief the General Counsel urges that Sizelove isentitled to a full Board remedy including backpay andthat the testimony of the Respondent's witness, GordonMacKenzie, be stricken from the record in its entiretyfor violation of the sequestration order.The Respondent denies the allegations found in thecomplaint. It admits the discharge, but argues the termi-nation was based on Sizelove's gross insubordination forrefusing to obey Knowles' order to cease therapy treat-ment on company time. The Respondent further arguesthat the Board does not have jurisdiction in the presentcase by virtue of the State of California's exercise of theU.S. Department of Labor's jurisdiction herein and/orthe Board is bound by the findings of Henry Dodson,395 DECISIONS OF NATIONAL LABOR RELATIONS BOARDlabor commissioner by reason of resjudicata. In the alter-native, the Respondent submits that the State's expertisein the area and principles of comity mandate that theBoard accord those findings substantial deference andthat they be left undisturbed.If the Board asserts jurisdiction, the Respondent con-tends that credible evidence fails to prove that the dis-charge was connected to or motivated by Sizelove'sfiling complaint with CAL-OSHA or any other allegedprotected activity.JurisdictionThe Board's General Counsel and the U.S. Depart-ment of Labor executed a Memorandum of Understand-ing in June 1975, hereinafter referred to as the Memoran-dum. The language of the Memorandum provides, inpertinent part:B. PROCEDURAL AGREEMENT1. Where a charge involving issues covered bySection I I(c) of the OSHA Act has been filed withthe General Counsel and a complaint has been filedwith OSHA as to the same factual matters, theGeneral Counsel will, absent withdrawal of thematter, defer or dismiss the charge. The GeneralCounsel will inform the Charging Party of its actionand will send a copy of such letter to OSHA."It appears that many employees" safety activitiesmay be protected under both Acts. However, sincean employee's right to engage in safety and healthactivities is specifically protected by the OSHA Actand is only generally included in the broader rightto engage in concerted activities under the NLRA,it is appropriate that enforcement actions to protectsuch safety and health activities should primarily betaken under the OSHA Act rather than the NLRA!!On January 17, 1979, the General Counsel of theBoard notified all regional directors, officers in charge,and resident officers of the interpretation which had beenadopted of the Memorandum. The Memorandum statesin relevant part:To clarify an ambiguity that may exist, please notethat the memorandum of understanding was de-signed solely to deal with questions arising underSection 11(c) involving discrimination in retaliationfor such conduct as an employee's filing OSHAcomplaints or testifying in OSHA proceedings. Ac-cordingly, the Memorandum of Understanding is tobe followed only in such cases.When Congress enacted the Occupational Safety andHealth Administration Act, it allowed each State theoption to adopt its own OSHA laws, subject to the ap-proval of the United States Secretary of Labor. Califor-nia's plan was approved by the Federal Government andis administered by the State Labor Commissioner in theDepartment of Industrial Relations. Section 6310 of theCAL-OSHA Act is similar to the Federal law and pro-vides that, ". ..no person shall discharge or in anymanner discriminate against any employee because suchemployee had ...made oral or written complaints (toOSHA)." It further provides that such an employee isentitled to reinstatement and reimbursement.The Respondent reasons that since California adminis-ters its own OSHA plan that in essence it stands in theplace of the Federal OSHA. Therefore, whatever under-standing existed between the General Counsel and theU.S. Department of Labor should apply to the approvedstate agencies. This argument ignores the simple fact thatthe Memorandum represents an agreement or under-standing negotiated between two Federal officials. Thereis no indication that the U.S. Department of Labor at-tempted to represent or bind CAL-OSHA to this Memo-randum; nor that CAL-OSHA ever entered directly intoan understanding with the General Counsel. Indeed, inthe present case, the General Counsel did not extend theprovisions of the Memorandum to CAL-OSHA, nor wasit willing to defer to the findings of CommissionerDodson. Instead, it chose to pursue the alleged infractionunder the provisions of the Act. I find that the provi-sions of the Memorandum were neither extended toCAL-OSHA nor are they applicable to the present case.If in fact the provisions of the Memorandum extendedto the various state agencies, it would not be binding onthe Board. Such a memorandum of understanding be-tween two Federal agencies does not rise to the level ofagency rules and regulations, the breach of which maywarrant the dismissal of the complaint Brown & Root,Inc., 246 NLRB 33 (1979). The Board and not the Gen-eral Counsel is charged with the duty to make, amend,and rescind such rules and regulations as may be neces-sary to carry out the provisions of the Act. It is withintheir discretion to interpret its oswn rules. Obviously, theBoard is not bound by the General Counsel's Memoran-dum of Understanding of June 1975 and January 17,1979.In the alternative the Respondent submits that "theState's expertise in the area and principles of comitymandate that the Board accorded those findings substan-tial deference and that they be left undisturbed." Thefindings of CAL-OSHA may have probative value, butare not conclusive. In arriving at my findings, I haveconsidered the testimony of Commissioner Dodson. The"State's expertise" in this case is in the area of industrialsafety not violations dealing with Sizelove's protectedactivity. However, the primary issue is not industrialsafety but whether Sizelove was terminated for havingexercised his right to file CAL-OSHA complaints.The Respondent relies very heavily on the case ofAdolph Coors Company, 208 NLRB 676 (1974), in arguingthat the Board is bound by the findings of CommissionerHenry Dodson, by reason of res judicala. In the Coor,case, Booker T. Mays, the employee, was disciplined forspending an excessive amount of time away from hiswork station. On the following day, he filed a grievanceunder the collective-bargaining agreement between hisemployer and the union. Several days later Mays was in-formed that his discipline was a 5-day suspension, whichwould commence the next day. Mays responded thatunless he received a written notice of his suspension orhis name was removed from the posted work schedule,396 PACIFIC INTERMOUNTAIN EXPRESS CO.he would report to work as usual. The Company warnedhim if he did so, he would be subject to discharge forinsubordination. Mays reported to work and he was im-mediately discharged. On the following day he filed asecond grievance.Mays argued in his grievance that the discipline wasracially motivated. After a 4-day hearing, the arbitratorfound that Mays was discharged for insubordination. Thearbitrator further stated that if he had found evidencethat the reasons assigned for the discharge were pretex-tual he would have upheld the grievant.Thereafter, an Il-day hearing with 75 witnesses wasconducted before a hearing examiner of the ColoradoCivil Rights Commission. The hearing examiner issuedhis decision and order, in which he found, independentlyof the arbitrator, that both the suspension and dischargewere for cause. Thereafter, the Commission issued itsown decision, in which it found contrary to its hearingexaminer, that Mays' race was one of the motivating fac-tors or reasons for his discharge. However, the DistrictCourt of Jefferson County, Colorado, accepted the find-ings of the hearing examiner and set aside the Commis-sion's decision. On November 8, 1972, the lower court'sdecision was affirmed by the Colorado Court of Appealsand the Supreme Court of Colorado denied certiorari.In the interim, Mays also filed a complaint with theBoard alleging he was discharged because of his protect-ed concerted activities in seeking to implement the termsof the collective-bargaining agreement and for filing acharge with the Civil Rights Commission. The employerurged the Board to defer to the decisions of both the ar-bitrator and the Colorado Civil Rights Commission byapplying the standards of Spielberg Manufacturing Com-pany, 112 NLRB 1080 (1955). The Board held in AdolphCoors, supra at 677:In all the circumstances, we conclude that it willbest effectuate the purposes of the Act to defer andgive conclusive effect to the decisions in the pro-ceedings before the arbitrator and under the Colora-do Antidiscrimination Act. We rely particularly onthe grounds that the discharge sought here to belitigated has already been the subject of extraordi-narily lengthy proceedings before numerous tribu-nals in which it was found that the discharge wasproperly imposed without pretext, that these pro-ceedings appear to have been fair and regular, andthat the decisions therein were not clearly repug-nant to the policies and purposes of the Act.By applying the principles ennunciated in Spielberg, theBoard would have deferred to the findings of the arbitra-tor in the Adolph Coors case, even if there were never ahearing before the Colorado Civil Rights Commission. Itis true that the effect of the Board's decision was to givedeference to the decision of the Colorado tribunals underthe Colorado Antidiscrimination Act. However, was itthe intent of the Board to extend the principles of Spiel-berg to the decision of various state boards where an ar-bitrator was not involved? I think not.It is also interesting to note that a few months after theBoard issued its Adolph Coors decision the SupremeCourt dealt with the question and the burdens created bymultiple forums. In Alexander v. Gardner-Denver Co., 415U.S. 36, 47-48 (1974), the Supreme Court held:...legislative enactments in this [race discrimina-tion] area have long evinced a general intent toaccord parallel or overlapping remedies against dis-crimination...in general, submission of a claim to one forumdoes not preclude later submission to another ....Moreover, the legislative history of Title VII mani-fests a Congressional intent to allow an individualto pursue independently his rights under both TitleVII and other applicable state and federal statutes.The Court quoted with approval from an interpretivememorandum introduced by Senator Clark, which states(415 LU.S. at 48 fn. 9):If a given action should violate both Title VII andthe National Labor Relations Act, the NationalLabor Relations Board would not be deprived ofjurisdiction (110 Cong. Rec. 7207 (1964)).Obviously, the Board was not required to give deferenceto the findings of the Colorado tribunals in the AdlophCoors case, nor must it defer to Commissioner Dodson inthe present case. The principles of Spielberg apply tocases involving the decisions of an arbitrator and not tothe decision of state boards or agencies. The Board isneither bound by the Memorandum nor the decision ofCommissioner Dodson under a theory of resjudicata.CredibilityA substantial portion of the evidence is not in dispute.The major discrepancies center around the alleged com-ments of Knowles and MacKenzie concerning Sizelove'sactivity with CAL-OSHA. It is essential that a determi-nation of the credibility of the various witnesses be re-solved in order to determine if the Respondent violatedSection 8(a)(1) of the Act. In making the credibility find-ings, I have considered the demeanor of the witnesses,reviewed their testimony and the exhibits, weighed theestablished facts, and considered the reasonable infer-ences drawn from the record.The Respondent has urged me to discredit the testimo-ny of Durham and Quintal because ". ..both are unionstewards and, therefore, witnesses who are clearly inter-ested in the outcome of the instant proceeding andbiased." If I accepted this basic premise it would followthat I should discredit the testimony of MacKenzie andKnowles since they served as management and, "there-fore, witnesses who are clearly interested in the outcomeof the instant proceeding and biased."8 Although onesa The Respondent argues that MacKenzie is no longer an employeeand therefore that increases his credibility. His departure to a differenttrucking firm was a promotion. However, he is still within managementin the trucking industry and it is possible future promotions will take himto other trucking companies and even possibly a return to the Respond-ent His position within management should not automatically discredithim. However, I do not believe he is as free and independent as the Re-spondent asserts.397 ODECISIONS OF NATIONAL LABOR RELATIONS BOARDposition within management or labor should be consid-ered in weighing the veracity of the individual, I totallyreject the proposition that it, in and of itself, is sufficientto automatically discredit testimony as biased or tainted.The test must be based on the surrounding facts and cir-cumstances as revealed by probative evidence. BothDurham and Quintal appeared to have testified in a clearand concise manner. I could not detect bias on their parteither against the Company or for Sizelove. Indeed, theevidence revealed that a good working relationship exist-ed between them and management. They met almost ona daily basis, trying to resolve mutual management andpersonnel problems. If Durham and Quintal harbored aprejudice or bias toward the Respondent, the record issilent and does not substantiate such an allegation. Therewas never any evidence to allow an inference that thesemen had a motive to lie. Although cross-examined vig-orously, their testimony remained largely consistent,with only significant discrepancies being the type ex-plainable by the imperfections in human recollection offleeting events. It is true that they could not recall everyword that was uttered nor the exact date of these utter-ances. The lack of total recall is certainly understandableconsidering the length of time which transpired betweenthe dates of the crucial conversations and the date of thehearing. The fact they met frequently also explains whyit was difficult for them to remember who was presentor what was said, with the exception of the belligerentthreats which tend to stand out in ones' memory. Conse-quently, I credit Quintal and Durham where their testi-mony is in conflict with Knowles and MacKenzie. I findthat MacKenzie did question the stewards and stated hecould not tolerate CAL-OSHA complaints and hewanted to know who made the complaints. On anotheroccasion, he remarked he knew Sizelove had gone toCAL-OSHA and he would get the ". ..dirty son-of-a-bitch, if it was the last thing he did." I further find thatKnowles on a different occasion stated, "they could nottolerate the CAL-OSHA complaints."The Respondent argues that MacKenzie's testimonyshould be credited since, ". ..unlike the testimony ofQuintal and Durham, there is not a single internal con-tradiction within the testimony of MacKenzie." Undernormal circumstances such consistency is commendable.However, after reviewing the history of this testimony,his consistency must be questioned. On the first day ofthe hearing, April 26, 1979, the Respondent's motion tosequester the witnesses was granted. At the end of thatday, over the vigorous objection of the General Counsel,I granted the Respondent's motion for a continuance inorder to obtain the testimony of MacKenzie, who wasunavailable to testify. The hearing was reconvened onAugust 9, 1979. During cross-examination, MacKenziestated that on the previous day, during a 3-hour prepara-tion period with the Respondent's attorney, he read theprior testimony of Sizelove, Durham, and Quintal and re-viewed the exhibits. He further stated that he had dis-cussed with the Respondent's attorneys, what had oc-curred at the April hearing. He further testified that histestimony was based not on independent recollection butat least, in part, on the refreshing of his memory duringthe 3-hour preparation period. In particular, he stated hedid not have an independent recollection concerningconversations with Durham and Quintal regarding CAL-OSHA complaints I fully recognize it is necessary for atrial attorney in his preparation for the hearing to meetwith each of his witnesses and discuss and review theirtestimony. However, this preparation period must not beutilized in such a manner as to circumvent a sequestra-tion order. Under these circumstances, it is difficult togive weight to MacKenzie's testimony. It is impossible todetermine how much is truly his independent testimonyand what is based on knowledge gained from reading thetranscript. In Unga Painting Corporation, 237 NLRB1306, 1307 (1978), the Board in discussing Wigmore, held:The process of exclusion consists of preventing aprospective witness from being taught by hearinganother's testimony.9The less a witness hears of an-other's testimony, the more likely he is to declarehis own unbiased knowledge, even though the wit-nesses have talked among themselves before thehearing and have discussed their testimony withcounsel. Thus, the purpose of exclusion is preventa-tive; it is designed to minimize fabrication and com-binations to perjure as well as mere inaccuracy.At the hearing it deprives the witness from hearingsuggestions, be they conscious or unconscious, fromwhich testimony may be shaped falsely. It also aidsin detecting inconsistent testimony among differentwitnesses and increases the efficiency of cross-exam-ination by preventing subsequent witnesses fromlearning from earlier cross-examination covering thesame subject.The General Counsel has argued both at the hearingand in his brief that MacKenzie's testimony should be to-tally disregarded since he violated the sequestrationorder. It should be kept in mind that this order was re-quested by the Respondent's attorney who called Mac-Kenzie as a witness. MacKenzie freely admitted thatduring the 3-hour hearing preparation with the Respond-ent's attorney that he reviewed exhibits and read the tes-timony of Sizelove, Durham, and Quintal. This methodof preparation is a flagrant disregard of the sequestrationorder and at a bare minimum lessens his credibility andthe weight to be given his testimony. After consideringall the surrounding circumstances preceding MacKen-zie's testimony, I have concluded his testimony must bestricken and disregarded.It should be noted that even if I had not strickenMacKenzie's testimony, I have already credited Durhamand Quintal, wherever their testimony is in conflict withMacKenzie and Knowles. Neither Durham nor Quintalshowed bias either for or against the Company or Size-love. The evidence did reveal Sizelove had an endlesslist of accidents, acts of insubordination, and costly ther-apy. His work history had been a thorn in the side of theCompany. Joyce, MacKenzie, and Knowles had spentconsiderable time and money in an attempt to correctwhat they felt was an unfair use of disability benefits.The evidence indicates that both MacKenzie and9 See Wigmore, Evidence, § 1837-1842 (Chadbourn rev. 1976).398 PACIFIC INTERMOUNTAIN EXPRESS CO.Knowles were highly motivated to terminate Sizelove.When they learned of his activities with CAL-OSHA,this motivation heightened. They lost their objectivitywhen dealing with Sizelove. With all the foregoing crite-ria in mind, I have found the testimony of MacKenzieand Knowles not to be credible.Protected concerted activitySizelove and his fellow employees at the Milpitas fa-cility are covered by a collective-bargaining contract be-tween the Respondent and Local 287 of the TeamstersUnion. As a member of the safety committee, Sizelovedid not act alone but on behalf of his fellow workerswhen he first reported safety hazards to the Companyand then later filed complaints to CAL-OSHA. Underthese circumstances, he was engaging in protected con-certed activity when he filed the complaint with CAL-OSHA, Jim Causley Pontiac, Division Jim Causley, Inc.,232 NLRB 125 (1977).DischargeIt would be absurd to conclude Sizelove was dis-charged solely for the reason that he filed several com-plaints with CAL-OSHA. In reviewinq his past historyfor accidents and insubordination, it is clear his work his-tory would hardly endear him to an employer. Undoubt-edly the Company had numerous reasons and motivesfor terminating him. For many years he received costlytherapy during working hours. Since the therapy was ad-ministered in the middle of the working day it greatly in-terfered with his productivity. Although the record isunclear as to the seriousness of accidents, it does reveal avery lengthy list of mishaps. Both Knowles and Mac-Kenzie were very unhappy when they discovered Size-love had twice reported unsafe working conditions toCAL-OSHA. Initially, they wanted to know who hadfiled the complaints and then they made it clear theywould not tolerate this conduct. When MacKenzie final-ly realized it was Sizelove, he vowed to get the "son-of-a-bitch." Finally, when Sizelove disobeyed Knowles'order not to obtain therapy on company time, he wasdischarged.It is settled law that the Respondent could dischargeSizelove for good cause, or even no cause, and the onlyrestriction on that right is that it not be motivated byemployees' exercise of rights guaranteed by Section 7 ofthe Act. In fact, even if one argues that the Company'sdecision to discharge was unfair, the Board is "not neces-sarily concerned when a particular disciplinary actionseems to us to be excessive, unfair, or otherwise." Ameri-can Thread Co., Sevier Plant, 242 NLRB 27 (1979); Col-letti's Furniture, Inc., 224 NLRB 1547 (1976), enfd. 550F.2d 1292 (Ist Cir. 1977).In the present case it appears the employee may havebeen discharged for multiple reasons both proper and im-proper. In Youngstown Osteopathic Hospital Association,224 NLRB 574 (1976), the employee had an admittedhistory of failing to perform her job properly. She ex-plained that her marital problems were interfering withher job performance. Although she continued to fallbehind in the billing of 300 to 400 welfare accounts, shewas not discharged until she drafted, signed, and circu-lated a petition on behalf of a discharged employee. TheAdministrative Law Judge found that her action wasprotected concerted activity; however, she was dis-charged for her failure to perform her job and not basedon her protected concerted activity. The Board disa-greed and ruled:Under Board precedent if part of the reason forterminating an employee is unlawful, the dischargeviolates the Act. As the Board and the courts haveso often indicated, the issue is not whether there ex-isted ground for discharge apart from the union orprotected concerted activities. That the employerhas ample reasons for discharging an employee is ofno moment. An employer may discharge an em-ployee for any reason, good or bad, so long as it isnot for union or protected concerted activity. Evenif the discharge is based on other reasons as well, ifthe discharge is partly in reprisal for protected con-certed activity, it is unlawful. Since this was indeedthe case with Yacoub we find her discharge viola-tive of Section 8(a)(l). 1After considering all of the evidence, I have concludedthat Sizelove was terminated for many reasons; however,the primary motive for the discharge was based on Size-love's reporting the Company to CAL-OSHA for safetyinfractions. The Company had tolerated his poor per-formance for many years but they refused to tolerate hisfiling CAL-OSHA complaints. The subsequent dischargefor seeking therapy was pretextual. Therefore, I find thathis discharge was in violation of Section 8(a)(1) of theAct.THE REMEDYHaving found. that the Respondent has engaged inunfair labor practices within the meaning of Section8(a)(l) of the Act, by discharging Sizelove for exercisinghis Section 7 rights to engage in protected concerted ac-tivity for the safety of himself and fellow employees byreporting safety hazards to CAL-OSHA, I shall recom-mend that it be ordered to cease and desist therefromand to take certain affirmative actions designed to effec-tuate the policies of the Act. In addition, I shall recom-mend that the Respondent be required to immediatelyoffer reinstatement to Sizelove to the job from which hewas unlawfully deprived, or if such job no longer exists,to a substantially equivalent job, without prejudice to hisseniority or other rights and privileges, and make himwhole for any loss of pay he may have suffered byreason of the discharge on August 9. 1978, to the date ofhis reinstatement, to be computed in the manner pre-scribed in F. W. Woolworth Company, 90 NLRB 289(1950), with interest as called for in Florida Steel Corpo-ration. 231 NLRB 651 (1977); see. generally, Isis Plumb-ing & Heating Co., 138 NLRB 716 (1962). 1 shall alsorecommend that the Respondent be require to post ap-propriate notices.i0 See Perko'a In- , 23h NKRB 884 (1978}) (olctti's Ftnrture. Inc. v.NVL.R.B., supro.399 DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the foregoing findings of fact and upon theentire record in this case, I make the following:CONCLUSIONS OF LAW1. The Respondent is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.2. By discharging Ronald Sizelove on August 9, 1978,because he filed two complaints with CAL-OSHA, theRespondent interfered with, restrained, and coerced em-ployees in violation of Section 8(a)(1) of the Act.[Recommended Order omitted from publication.]400